Citation Nr: 1113924	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-24 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder with radiating pain to the lower extremities.

2.  Entitlement to service connection for cephalgia, claimed as a headache disorder, to include as due to in-service noise exposure.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) from February 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the statement of the case issued in October 2010 also listed an increased rating claim for tinnitus.  A substantive appeal was not filed with respect to this issue.  See 38 C.F.R. § 20.202 (2010).  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issue remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Moreover, the Veteran has not submitted any statements indicating that he wished to appeal this matter or that he currently believes this matter is on appeal.  In fact, the Veteran indicated in his October 2010 substantive appeal that he was specifically only appealing his back and hepatitis C claims from the September 2009 rating decision.  Moreover, the Veteran's representative submitted an Informal Hearing Presentation in March 2011 which only addressed the remaining issues of entitlement to service connection for cephalgia, hepatitis C, and a low back disorder.  Therefore, the Board concludes that the issue regarding his increased rating claim for tinnitus is not currently on appeal.

The issue of entitlement to service connection for sinusitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that the Veteran submitted additional evidence following the issuance of the October 2010 statement of the case; however in March 2011, his representative waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in April 2007, the RO denied a service connection claim for a low back disorder with radiating pain to the lower extremities, based on the finding that the medical evidence did not demonstrate the claimed disorder was incurred in or caused by service; the Veteran did not appeal the April 2007 decision within one year of being notified.

2.  The evidence received since the April 2007 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder with radiating pain to the lower extremities.

3.  A headache disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back disorder with radiating pain to the lower extremities, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the April 2007 RO decision is not new and material, and the requirements to reopen a claim of entitlement to service connection for a low back disorder with radiating pain to the lower extremities, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).

3.  A headache disorder was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his headache disorder claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the same November 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA treatment records, and the Veteran submitted private treatment records.  

Next, specific VA examinations and opinions were obtained in January 2007 and March 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be noted below, the Board assigns little probative value to the January 2007 VA examination as no rationale is provided for the opinion rendered by the VA examiner.  

Regardless, the Veteran was afforded a subsequent March 2009 VA examination.  The Board finds that the March 2009 VA examination and opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board has considered the Veteran's argument, made through his representative in a March 2011 statement, that the March 2009 VA examiner did not consider all in-service treatment for his headaches.  While the March 2009 VA examiner does not appear to list all the in-service treatment records in her final report, she does indicate that she reviewed the Veteran's claims file.  Moreover, it appears that she broadly considered the in-service treatment records and did acknowledge treatment of in-service headaches in the various contexts that they had occurred.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

With respect to the Veteran's claim, the notice letter provided to the Veteran in April 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  He was informed that his claim for service connection for a low back disorder had been previously denied based on the finding that there was no evidence that the disorder occurred in or was caused by service.  He was told that he had to submit evidence that related to that fact.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records.  The Board recognizes that the RO obtained an August 2009 VA examination.  However, the Board notes that VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for a low back disorder in February 2007.  In an April 2007 rating decision, the RO denied the Veteran's claim for a low back disorder with radiating pain to the lower extremities, in pertinent part, based on a finding that the disorder neither occurred in, nor was caused by service.  Although the Veteran filed a notice of disagreement with this rating decision and a statement of the case was subsequently issued, the Veteran did not file a substantive appeal, and it became final.  38 C.F.R. § 20.1103.

The Veteran filed a claim of entitlement to service connection for a low back disorder once again in February 2009.  In September 2009, the RO denied the Veteran's claim on the basis that new and material evidence had not been demonstrated.  He appealed. 

The Board finds that new and material evidence has not been submitted since the last final rating decision.  The evidence of record at the time of the last final rating decision in April 2007 consisted of service treatment records, service personnel records, VA treatment records and private treatment records.  The RO essentially determined that the medical evidence did not establish that his current low back disorder occurred in, or was caused by service. 

The evidence added to the record since the last final rating decision includes VA treatment records documenting continued treatment for this disorder and an August 2009 VA examination.  While "new", the evidence is not material because it does establish a link between the Veteran's service and his current low back disorder.  In fact, the August 2009 VA examiner, after reviewing the claims file and considering a history provided by the Veteran determined that the Veteran's low back disorder was not caused by or related or worsened beyond natural progression by the Veteran's military service.  He reasoned that there was no documentation of an injury while in service and the Veteran, by his own reports, did not seek care until 2000 for his problems. 

The new evidence provided since the last final rating decision additionally includes the Veteran's personal statements asserting a relationship between his disorder and service.  This evidence is essentially a repetition of the arguments proffered when his claim was previously considered.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  In fact, one statement dated April 27, 2009, regarding his alleged in-service fall is an exact duplicate of a statement submitted in February 2007.  It appears that only the date of the statement was changed.  

The lay statements proffered by the Veteran cannot be considered material as to the crucial medical question presented, whether service caused the Veteran's low back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, as noted, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons, such as the Veteran, are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.'  The Board is clearly aware of the relaxed standard that has developed over the recent years with respect to accepting lay evidence in lieu of a medical opinion.  However, the Board is equally aware of no Court decision that has overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's low back disorder to his active service.  The newly submitted evidence of record, while showing treatment for current treatment for a low back disorder, still fails to show that the Veteran suffered from a low back disorder in service or that his low back disorder is otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There was only one unproven element and that element remains to be proved.

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.

Therefore, the Board concludes that the evidence received since the April 2007 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder with radiating pain to the lower extremities.  As such, new and material evidence sufficient to reopen the Veteran's claim has not been received.  Therefore, his claim must be denied.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board notes that the Veteran sought treatment for numerous symptoms, including a headache, in March 1974.  He was admitted for 2 days to the hospital.  The Veteran was diagnosed with left lower lobe pneumonia.  The Veteran once again complained of headaches in May 1976.  He described a sharp pain in the left side of his head.  He indicated that it had started three days prior.  He was diagnosed with a viral upper respiratory infection vs. tension headache.  The Veteran sought treatment in November 1976 for a sore throat, dizziness, headache and runny noise.  He was diagnosed with an upper respiratory infection.  

In January 1978, the Veteran once again sought treatment for complaints of dizziness with headaches.  He was once again diagnosed with an upper respiratory infection.  Remaining service treatment records do not reflect complaints or treatment for headaches.  A separation examination is not of record. 

The Board notes that the Veteran has attributed his headaches to noise exposure in service.  Specifically, in his February 2007 notice of disagreement, the Veteran indicated that while in service he was on the flight line where he was exposed to loud noises from B-52, KC135, and F-4 planes. In a November 2006 statement the Veteran indicated that he was on the flight line 12 to 15 hours each day.  The Board notes that a November 2006 rating decision granted service connection for bilateral sensorineural hearing loss and tinnitus based on in-service noise exposure.  As such, the Board acknowledges that he had noise exposure in service.  However, as will be discussed in more detail below, there is no indication that such exposure resulted in his current headache disorder.  

The post-service evidence does not reflect complaints or treatment for headaches until a January 2000 private treatment record where the Veteran complained of a "head cold," over twenty years following the Veteran's separation from active duty service.  A diagnosis of a headache disorder was not made until a January 2007 VA examination. As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his headache disorder for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his headache disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of headaches because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued headaches since active service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1978) and initial reported symptoms and diagnosis as early as 2000, over 20 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is simply no evidence, other than his own statements, to support his assertions of experiencing headaches since service.  

Next, the Board notes that the Veteran has been inconsistent in his history of experiencing headaches.  When he initially sought treatment in January 2000 for a "head cold" he reflected that his symptoms had been present for 1 week.  However, at his January 2007 VA examination, he reported the onset of his headaches 2 to 3 years prior, when he stopped drinking alcohol.  At a June 2006 VA treatment visit he complained of headaches for the last 6 months.  At an August 2006 VA treatment visit, the Veteran reported pain in his head for 2 years.  An April 2007 VA treatment record noted complaints of head pain of 1 year duration.  As such, the Veteran's own reported history of his headache disorder continuity is inconsistent.  Such undermines the veracity of his statements.  

Accordingly, the Board finds the Veteran's statements asserting [continuity of symptomatology since service] lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's headache disorder to active duty, to include noise exposure.    

To that end, the Board has considered January 2007 and March 2009 VA examinations undertaken to specifically address the Veteran's headache disorder claim.  The January 2007 VA examiner considered the Veteran's reports of the onset of his headaches 2 to 3 years prior.  The Veteran reported that he had a burning, tingling discomfort of a level 4 in the occipital area that is constant.  He stated that he had flare-ups of a level 8 discomfort three to four times a week.  

The Veteran reported that it was improved by rest, just sitting, and once in a while he took over-the-counter Aleve.  He reported swelling under his eyes which seemed to be associated with sinus allergies.  The VA examiner considered several in-service complaints of headaches.  It appears that the VA examiner incorrectly listed the date of the purported March 1978 in-service treatment visit, and did not mention the November 1976 treatment visit.  The VA examiner additionally considered the Veteran's reports of current onset of his headaches on or about 2003 or 2004, more than 20 years after service.  He was diagnosed with chronic daily cephalgia of uncertain etiology, not caused by or related to military service.  The Board has considered that the VA examiner appears to have relied on an inaccurate in-service treatment date in formulating her opinion, and may have left out one of the in-service treatment visits.  However, the Board notes that the VA examiner indicated that she reviewed the claims file.  Nevertheless, as the VA examiner did not provide a rationale for her opinion, little probative is given to this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

A March 2009 VA examiner once again considered the Veteran's claim.  The VA examiner reviewed the Veteran's claims file, to include the January 2007 VA examination.  The VA examiner acknowledged the Veteran's assertions that his headaches are secondary to noise exposure during service.  The VA examiner considered reports by the Veteran of developing headaches about 5-6 year prior and that he has about four headaches a week that vary in severity.  She considered reports of aching in the bilateral frontal area of the Veteran's head.  Upon physical examination, the Veteran was diagnosed with cephalgia of mixed etiology.  No incapacitating periods.  The VA examiner opined that these headaches were not caused by or related to noise exposure during military service.  She rationalized that the onset of the Veteran's current headaches were more than 20 years after military service.  She noted that the Veteran reports his headaches are related to sinusitis and, by his description, to tension.  The VA examiner noted that the onset of the Veteran's headaches were many years after noise exposure while in the military and are therefore not caused by or related to military service. 

The Board finds that the March 2009 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the March 2009 VA examiner interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed headaches, and active duty service.  Although the Veteran is competent to report that he has headaches, he is not competent to render a medical opinion as to the etiology of this disability.  In this regard, the Board notes evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's headaches and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service headaches and noise exposure as well as his current symptoms, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service headaches and his current disorder.  In contrast, the March 2009 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the March 2009 VA examiner's opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's headaches are due to any event or injury in service. 

Further, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), other organic diseases of the nervous system, to include chronic headaches.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of chronic headaches within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for a low back disorder with radiating pain to the lower extremities is denied.

Service connection for cephalgia, claimed as a headache disorder, to include as due to in-service noise exposure, is denied.

REMAND

As previously noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  

In this case, the Board notes that the Veteran has offered competent evidence alleging in-service incurrence of hepatitis C.  Specifically, he claims that he was inoculated by dirty needles in service.  See statement received April 2009.  In his October 2009 notice of disagreement, the Veteran indicated that "bad needles [were] used to give [him] shots while in the military."  In a statement received in October 2010, the Veteran indicated that he may have used a buddy's shaving razor while in the military and it had blood on it. 

The Veteran, through his service representative, asserted in a March 2011 written brief presentation, that an April 1974 in-service treatment record may have shown early manifestations of his current hepatitis C disorder.  Specifically, the Veteran argues that an April 4, 1974, hospitalization record noted complaints of tightness in his chest, shortness of breath, cough productive, sore throat, ear ache, myalgia, headache, coryza, and nasal congestion.  Various internet articles were additionally submitted.  The Veteran essentially argues that his in-service flu like symptoms may have been the early manifestations of his current disorder. 

The Board notes that a January 1978 in-service treatment record noted that the Veteran was temporarily disqualified for HRP duties due to self-identification as a user of marijuana. 

The Board has reviewed an August 2009 VA examination undertaken to address the Veteran's claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, it appears that the VA examiner did not consider the Veteran's allegations of being injected by "infected needles" by medical professionals in-service.  Moreover, the negative opinion rendered appears to be based on the Veteran's in-service drug use history, however service treatment records do not confirm use of intravenous drug use of intranasal cocaine use.  Further, allegations of sharing shaving razors were not considered. Thus, on remand, the Veteran should be accorded a pertinent VA examination that considers these additional risk factors.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his hepatitis C. Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is related to service.

In rendering such opinion, the examiner is directed to consider the Veteran's reported sexual contacts in service and the history of inoculation by use of "infected needles" in service, as well as use of shared razors.  The examiner should a consider other major risk factors for the hepatitis C virus, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing. Veterans Benefits Administration (VBA) All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998); VBA Fast Letter 04-13 (June 29, 2004). All opinions are to be accompanied by a clear rationale consistent with the evidence of record.

The VA examiner should additionally discuss the Veteran's assertions that his in-service April 1974 treatment reflected early manifestations of his current hepatitis C and the Internet research submitted by the Veteran in March 2011 to support these contentions. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


